Citation Nr: 1740425	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-36 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).   

In March 2011 the Board remanded this case for further development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of those proceedings is of record.

In February 2016, the Board remanded the Veteran's claims for service connection for further development.  A SSOC was issued in May 2017, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  VA examiners have concluded the Veteran has PTSD etiologically related to his active service, and that he does not have PTSD etiologically related to his active service.    

2.  The Veteran's hearing loss had its onset during service.   




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss, identified as bilateral sensorineural hearing loss, have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
   
I. Duties to Notify and Assist

Veterans Claims Assistance Act of 2000

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In light of the Board's favorable decision to grant service connection for bilateral hearing loss and PTSD, no discussion of VA's duties to notify and assist is necessary.

II. Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury. 38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187  (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448  (1995) (explaining 38 C.F.R. § 3.310(b)).

With regard to the claim for PTSD, service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 2.204(f)(2) (2016).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (to include sensorineural hearing loss), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service." Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Acquired Psychiatric Disorder to include PTSD

The Veteran has been diagnosed with multiple psychiatric conditions including PTSD.  

The Veteran contends service connection for a non-combat related in-service stressor.  He states he was beaten in service by four white men who he believes were police officers in a case of mistaken identity.  As a result he reported suffering with mental illness and alcohol and drug abuse.  Service treatment records ("STRs")  are negative for treatment or diagnosis of a psychiatric condition.  At the Board hearing, he stated he was going to the movies on the bus, was robbed at gun point and accused of theft.  He was taken to jail and put in a cell with four white men who beat him.  Though he provided evidence of being arrested in August 1983, there are no details surrounding the incident.  The Veteran's service treatment records reflect his treatment for pain around the ear, neck and lower back, resulting from an "episode involving police as well as altercation [with] 2 other individuals."  

In April 1995, while seeking treatment at the VAMC, the Veteran reported a history of depression and suicidal ideation.  He reported a chronic depressed mood that began during service.  He was diagnosed with dysthymia, cocaine abuse in full remission and borderline traits.  

The Veteran had a VA examination in October 1995.  The Veteran was assessed with having bipolar disorder.  

In December 2013, a VA Medical opinion was rendered.  The examiner concluded that due to inconsistencies in the medical evidence regarding the alleged severity of the assault with the minor injuries described by the provider who examined him 3 days later, and the Veteran's varying accounts of what transpired during the incident, it is less likely than not that the Veteran's anxiety symptoms stem from the incident that occurred while in service.  The Veteran's reports of what happened during the alleged assault, and who allegedly assaulted him, and whether he was sodomized has changed over the years.  At various times he stated he was assaulted by police officers, but in August 2005 he stated four middle aged white men in suits assaulted him.  During some exams he reported being sodomized by four white men while in jail (August 2013 statement), while for the most part during other reports, the sodomy has not been mentioned.  The Veteran's STRs indicate he was seen in sick call on August 8, 1983.  The note documents an altercation involving two others, and the Veteran as having sustained a small area of contusions of the left ear.  The examiner stated if the Veteran had been severely beaten, it is reasonable to expect that there would have been more than a small contusion.  Therefore, the Veteran's report of the alleged assault is questionable at best.  It is not reasonable to assume that any PTSD symptoms experienced by the Veteran stem from the assault he reported.  

The Veteran was afforded a VA examination in June 2016.  The examiner diagnosed the Veteran with PTSD, depressed mood, anxiety and sleep impairment.  He was found to have occupational and social impairment with reduced reliability and productivity.  He was employed part-time at BJs.  He denied a mental health history prior to or during service.  Post-service he reported an incident in 1987 when he was suicidal.  He reported nightmares, and night sweats, and a sensation that he can smell feces.  During service, he reported an altercation with a man on board his ship who used profanity and the Veteran assaulted him.  He then reported being arrested in 1983 in Philadelphia, PA.  He reported a stressor as a time he was on the bus to go see a movie, and someone accused him of robbing a passenger.  A police officer came on board, and arrested the Veteran.  The Veteran reported being taken to jail and placed face down into a pile of feces, being sodomized and beaten.  The examiner concluded the Veteran meets full diagnostic criteria for PTSD, with depressed mood, anxiety and sleep impairment.  The depressed mood, anxiety and sleep impairment are related to the PTSD, and are not separate and distinct disorders.  This diagnosis is at least as likely as not related to or caused by military stressors described in the report, specifically the personal assault in 1983 that occurred during service.  

The evidence shows that there are conflicting medical opinions of record with regard to the matter of whether the Veteran has an acquired psychiatric disorder due to service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Though one VA examiner concluded a diagnosis and nexus between the Veteran's PTSD and service could not be made, there are statements in support of the Veteran's claim and a positive medical opinion.  The 2016 VA examiner concluded the Veteran's PTSD was at least as likely as not related to or caused by military stressors the Veteran described, specifically the personal assault in 1983 that occurred during service.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

It appears the Veteran was involved in an altercation during service, and VA examiners of like competence have concluded both that the Veteran has PTSD as a result of this, and that he does not have PTSD.  The Board finds the evidence is in equipoise and resolving reasonable doubt in favor of the Veteran concludes service connection for PTSD is warranted.  

IV. Bilateral Hearing Loss

The Veteran contends service connection for hearing loss as a result of exposure to jet engines and work on the flight deck in service.  The Veteran's Service Treatment Records ("STRs") are negative for evidence of hearing loss.  Military occupational specialty was that of a deck hand.  He maintains that his hearing loss began during service and continued after service.  

Entrance examination in January 1981 revealed pure tone thresholds as follows:  





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
0
5
10
15
LEFT
10
5
5
10
10
15

On discharge in  March 1985 pure tone thresholds were as follows:  






HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
05
20
25
30
LEFT
15
10
15
20
25
30

Notably, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, upon discharge the Veteran's hearing thresholds were outside of the normal range at certain frequencies.    

At a VAMC visit in November 2005, the Veteran was seen regarding complaints of hearing loss and tinnitus.  He complained of hearing loss onset during service.  In December 2005, he was fit for hearing aids.  

The Veteran was afforded  a VA examination in June 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
65
65
75
90
95
95
LEFT
65
55
60
85
90
100

Speech audiometry revealed speech recognition ability of 70 percent in the right ear, and 80 percent in the left ear.  Entries in the examination report included the following:

      The Veteran's service entrance examination showed normal hearing.  

The discharge examination showed threshold changes at 4000 Hz, along with a slight loss at 6000 Hz, which is at least as likely as not related to military service.  

On examination the testing showed a significant loss through all testing frequencies that was not present at the time of separation.  

Therefore, the changes seen from separation to present testing are less likely than not related to military noise exposure/acoustic trauma. 

The Board's reading of this examination report is that the examiner acknowledges the onset of a hearing loss during service.  Although at that particular time, it was not to the point that it was a disability for VA purposes, the disease process had begun.  As it has now progressed to the point where it is a disability for VA purposes, a grant of service connection is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  

Entitlement to service connection for bilateral hearing loss is granted. 




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


